Exhibit 10(a)107

ENTERGY NUCLEAR RETENTION PLAN
(As Amended and Restated Effective January 1, 2007)

Entergy Corporation, a Delaware corporation, hereby amends and restates the
Entergy Nuclear Retention Plan, effective January 1, 2007, in accordance with
resolutions adopted by the Personnel Committee of the Board of Directors of
Entergy Corporation at its meeting held on May 3, 2007. The Plan shall remain in
effect until terminated as herein provided.



PLAN PURPOSES

The purposes of this Entergy Nuclear Retention Plan are to: (1) assist in the
retention of key management and selected high potential employees in Entergy
Nuclear; (2) provide cash incentive to encourage continuous employment with
Entergy Nuclear; (3) reinforce Entergy Nuclear strategy and key nuclear goals to
ensure operational success; and (4) reinforce to key employees that they are
highly valued members of Entergy Nuclear.



ARTICLE I
DEFINITIONS



The following terms when capitalized in the Plan shall have the designated
meaning unless a different meaning is plainly required by the context in which
the term is used:



1.01    Administrator shall mean the VP, Nuclear Human Resources, who shall be
responsible for administering the Plan in accordance with its terms and
conditions and in collaboration with the compensation Department of Total
Rewards as needed.



1.02    Anniversary Date(s) shall mean the annual anniversary date(s) of a
Participant's initial Plan participation date.



1.03    Annual Base Salary shall mean as to any specific Performance Period, a
Participant's annual rate of base pay at the time he becomes a Participant for
such Performance Period.



1.04    Award shall mean the cash amount, less applicable taxes and other
withholdings, payable to a Participant in accordance with the provisions of
Article IV.



1.05    Award Date shall mean, with respect to a Performance Period, each of the
Participant's three Anniversary Dates on which payments are due Participant, as
determined in accordance with Section 4.04. If for any reason it is not
administratively practicable to pay an Award on the corresponding Award Date,
then such Award shall be paid as soon as reasonably practicable after the Award
Date, but in no event later than the date that is 2 1/2 months from the end of
the Employer's taxable year in which such Award is no longer subject to a
substantial risk of forfeiture. Notwithstanding the aforementioned timing of
payment, such payment shall be made in accordance with the short term deferral
exception of Internal Revenue Code Section 409A regulations, as may be amended.



1.06    Award Target shall mean the percentage set forth in Section 4.01 with
respect to each Participant.



1.07    Beneficiary shall mean the individual or entity so designated by
Participant on a Designation of Beneficiary in the form attached as Schedule A
hereto, or if the Participant does not designate a beneficiary hereunder, the
surviving spouse of Participant or, if Participant does not designate a
beneficiary hereunder and does not have a surviving spouse, or if the designated
beneficiary predeceases Participant, Beneficiary shall mean Participant's
estate.



1.08    Cause shall mean failure to perform assigned duties and
responsibilities, a violation of System or Employer-specific policies, or gross
misconduct, as determined in the sole discretion of the CEO-Nuclear Operations.



1.09    CEO-Nuclear Operations shall mean the Chief Executive Officer - Nuclear
Operations.



1.10    Committee shall mean the Personnel Committee of the Board of Directors
of Entergy, which Committee shall be comprised solely of two or more outside
directors of Entergy, within the meaning of Code Section 162(m), who are also
independent directors within the meaning of applicable New York Stock Exchange
rules, as amended, and any successor or amended rule, regulation or statute
fulfilling the same or similar function.



1.11    Disabled shall mean the Participant, due to illness or accident, is
unable to work and is receiving benefits under the Entergy Corporation
Companies' Benefits Plus Long Term Disability Plan.



1.12    Effective Date shall mean January 1, 2007.



1.13    Eligible Employee shall mean an Employee (a) who falls within System
Management Level 1 through 6, including, but not limited to, those in the
position of General Manager, Plant Operations; or (b) whom the Entergy Nuclear
Senior Management determines to be a high performer, even though such Employee
is not in System Management Level 1 through 6.



1.14    Employee shall mean a regular full-time employee on the payroll of
Entergy Nuclear, who is receiving regular pay from such payroll and who is
actively employed by Entergy Nuclear.



1.15    Employer shall mean any Entergy Nuclear employer of a Participant.



1.16    Entergy shall mean Entergy Corporation or any successor entity thereto.



1.17    Entergy Nuclear shall mean any of the business units employing Eligible
Employees in support of Entergy nuclear operations, any successor entity
thereto, and any other System Company that adopts this Plan as a participating
Employer.



1.18    Involuntary Termination shall mean the involuntary termination of a
Participant's employment with a System Company and shall specifically exclude
resignation or voluntary termination from System Company employment.



1.19    Nuclear Senior Management shall mean any Management Level 4 officer and
above who recommends Participants to the CEO Nuclear Operations.



1.20    Participant shall mean an Eligible Employee who satisfies the
eligibility requirements for participation during a Performance Period in
accordance with Article III and who is not a participant in the Cooper Retention
Plan. Notwithstanding any provision to the contrary, while an individual is
performing services in one of the following categories, he shall not be a
Participant nor shall such service count as service under the Plan:
 a. An individual who is classified by Entergy Nuclear as an independent
    contractor, as evidenced by its failure to withhold taxes from his
    compensation, even if the individual is in fact Entergy Nuclear's common-law
    employee;
    
    
     
 b. An individual who is working for a third party other than Entergy Nuclear
    providing goods or services (including temporary employee services) to
    Entergy Nuclear whom Entergy Nuclear does not regard to be its common law
    employee, as evidenced by its failure to withhold taxes from his
    compensation, even if the individual is in fact Entergy Nuclear's common-law
    employee;
    
    
     
 c. An individual who is classified as a leased employee by Entergy Nuclear;
    
    
     
 d. An individual who agreed orally or in writing to be ineligible for
    participation in the Plan or the employee benefits provided by Entergy
    Nuclear; and
    
    
     
 e. An individual excluded from being a Participant by any other Plan provision.

1.21    Participant Invitation shall mean the invitation to an Eligible Employee
to participate in the Plan, in a form substantially similar to the one in
Schedule B hereto, which invitation shall be in accordance with Section 3.04 of
the Plan and which invitation must be accepted by the Eligible Employee as a
condition to participation in the Plan.

1.22    Performance Period shall mean a three consecutive calendar year
performance period as designated by the Administrator and communicated in
writing to eligible Participants for such Performance Period.

 

1.23    Plan shall mean this Entergy Nuclear Retention Plan.



1.24    Senior VP, Human Resources shall mean Entergy's Senior Vice President,
Human Resources and Administration.



1.25    System shall mean the group of corporations composed of the System
Companies.



1.26    System Company shall mean (a) Entergy; (b) any corporation 80% or more
of whose stock (based on voting power or value) is owned directly or indirectly
by Entergy; and (c) any partnership or trade or business which is eighty percent
(80%) or more controlled, directly or indirectly, by Entergy.



1.27    VP, Nuclear Human Resources shall mean the Vice President of Entergy
Nuclear's Human Resources Department.





ARTICLE II
CONSTRUCTION



2.01    Gender and Number. The masculine pronoun whenever used in the Plan shall
include the feminine. Similarly, the feminine pronoun whenever used in the Plan
shall include the masculine as the context or facts may require. Whenever any
words are used herein in the singular, they shall be construed as if they were
also used in the plural in all cases where the context so applies.



2.02    Captions. The captions to the articles and sections of this Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.



2.03    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.



2.04    Controlling Law. The Plan and all related documents shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the conflict of law principles of any state. Any persons or
corporations who now are or shall subsequently become parties to the Plan shall
be deemed to consent to this provision.



 

ARTICLE III
PARTICIPATION





3.01    Recommendation for Plan Participation. As soon as practicable after
December of each year, and at such other times as may be necessary due to
promotions, transfers, new hires, or other circumstances deemed appropriate,
Entergy Nuclear Senior Management shall recommend to the CEO - Nuclear
Operations and the VP, Nuclear Human Resources those Eligible Employees selected
for Plan participation during a particular Performance Period.

3.02    Limitation on Number of Participants. During any particular Performance
Period, Plan participation shall be limited to: (a) Eligible Employees at
Management Levels 1 through 4; (b) Eligible Employees who are General Managers,
Plant Operations; (c) no more than 50% of Eligible Employees at System
Management Levels 5 and 6 reporting up through the CEO -Nuclear Operations; and
(d) no more than 25 high-performing employees not described in Section 3.02(a),
(b) and (c). Any variation in the participation limits set forth in this Section
3.02 must be approved by the CEO - Nuclear Operations and the Senior VP, Human
Resources. The Administrator shall audit the approved list of Participants on a
semi-annual basis to ensure Participant eligibility.

3.03    Timing of Participation. Eligible Employees approved in accordance with
this Article III for Plan participation prior to the commencement of a
Performance Period shall become Participants on January 1 of the first year of
such Performance Period. Eligible Employees approved in accordance with this
Article III for Plan participation following commencement of a Performance
Period shall become Participants on the first day of the calendar month
immediately following their participation approval date.

3.04    Certification Requirement and Notification Process. The final
determination of Participants must be approved in writing by the CEO - Nuclear
Operations except in the case of participation of the CEO-Nuclear Operations,
whose participation shall be based on determination of Senior V.P., Human
Resources & Administration. The VP, Nuclear Human Resources shall be responsible
for (a) the preparation and maintenance of Plan Participant Invitations from the
CEO - Nuclear Operations to new Participants; and (b) the maintenance of the log
of Plan participants and executed Participant Invitations.

3.05    Participation in Subsequent Performance Periods. An Eligible Employee
participating in the Plan with respect to one Performance Period shall not be
eligible to participate in the Plan with respect to a subsequent Performance
Period unless the Eligible Employee is again recommended for participation in
such subsequent Performance Period in accordance with Section 3.01 and again
satisfies the participation requirements set forth in Sections 3.02 and 3.04
with respect to such subsequent Performance Period

3.06    Termination of Participation. The CEO - Nuclear Operations, in his sole
discretion, may discontinue an Eligible Employee's Plan participation at any
time during a Performance Period on account of changes in an Eligible Employee's
work assignment, his subjective determination that the Eligible Employee's
performance has declined, or for any other reason. The Administrator shall be
responsible for the preparation and maintenance of Participant termination
notifications to Eligible Employees.

3.07    No Entitlement to Awards. Participant status alone shall not entitle a
Participant to an Award; Participants shall be eligible for receipt of Awards in
accordance with the terms and conditions of the Plan.





ARTICLE IV
AWARDS



 

4.01    Participant Award Targets. Award Targets for Participants shall be as
follows:

 a. Participants at Management Levels 1, 2, 3, or 4 who are admitted to the Plan
    prior to January 1, 2007 shall have an Award Target equal to 25% of Annual
    Base Salary;

    Participants at Management Levels 1, 2, 3 or 4 who are admitted to the Plan
    on or after January 1, 2007 shall have an Award Target equal to 30% of
    Annual Base Salary;

    Participants at Management Levels 5 or 6 who are admitted to the Plan prior
    to January 1, 2007 shall have an Award Target equal to 15% of Annual Base
    Salary;

    Participants at Management Level 5 who are admitted to the Plan on or after
    January 1, 2007 shall have an Award Target equal to 20% of Annual Base
    Salary;

    Participants at Management Level 6 who are admitted to the Plan on or after
    January 1, 2007 shall have an Award Target equal to 15% of Annual Base
    Salary; and

    Participants who are high-performing, non-manager Employees, as determined
    by Entergy Nuclear Senior Management, and who are admitted to the Plan on or
    after January 1, 2007 shall have an Award Target equal to 10% of Annual Base
    Salary.

4.02    Promotions During Performance Period. If a Participant is promoted
during a Performance Period to a Management Level with a higher Award Target,
then the Participant's Award Target shall increase, but only with respect to
those Award Dates remaining in the Performance Period for which the Award
Anniversary Date has not already passed.



4.03    Annual Base Salary. For purposes of calculating Awards under the Plan, a
Participant's Annual Base Salary shall not change during a Performance Period,
regardless of whether a Participant's rate of base salary changes during such
Performance Period.



4.04    Award Dates. A Participant's Award Dates with respect to a Performance
Period shall be the first, second and third Anniversary Dates of the
Participant's participation in the Plan during such Performance Period.
Notwithstanding the immediately preceding sentence of this Section 4.04 to the
contrary, the Award Dates of a Participant who commenced Plan participation
prior to January 1, 2007 shall remain unchanged and shall be the second, third
and fourth Anniversary Dates of the Participant's participation in the Plan
during such Performance Period.







ARTICLE V
PAYMENT OF AWARDS





5.01    Payments. Upon fulfillment of all conditions precedent to payment,
including, but not limited to, continued existence of the Plan, a Participant's
Award will be provided to Participant on his Award Date. Any amounts payable to
a Participant shall be reduced by appropriate or required withholdings, and
shall be paid in the same manner (direct deposit or by internal mail delivery)
as Participant receives his regular paycheck (be it by check or direct bank
deposit) or by mail at the last known address of Participant in the possession
of his Employer, at the discretion of the Administrator. In the event payment
under the Plan is due to Beneficiary, Beneficiary shall provide Administrator
with the address to which payment should be directed, failing which
Administrator shall provide payment to Beneficiary at the address indicated in
the claim for benefits filed by Beneficiary.



5.02    Other Benefits. Nothing contained in the Plan shall preclude a
Participant from receiving, in addition to any benefits provided under this
Plan, any payments under any employee plan or program established by any System
Company, in accordance with the terms and conditions of such plan or program,
including, without limitation, the annual Management Incentive Plan, Exempt
Incentive Plan and Teamsharing Incentive Plan. Nothing provided in this Plan
shall entitle a Participant to any benefits under any other employee benefit
plan or program of a System Company other than in accordance with the terms and
provisions of such employee benefit plans or programs.



5.03    Not Compensation. Any Award payable under this Plan shall not be
considered compensation for purposes of any other benefit plan and shall not be
included in the calculation of retirement benefits.



5.04    Other Arrangements. To the fullest extent allowed by law, the terms of
the Plan shall supercede any and all prior oral or written communications,
negotiations, commitments, and understandings with respect to the benefits
offered in connection with the Entergy Nuclear Retention Plan and render such
agreements, negotiations, commitments, and understandings null and void. Payment
pursuant to any contract with respect to the Entergy Nuclear Retention Plan
shall render Participant ineligible under this Plan for payment of an Award,
unless such other arrangement is approved by CEO - Nuclear Operations.



5.05    Incompetent. If a Participant shall be or become physically or mentally
incompetent to receive benefits under this Plan, the Administrator, in its sole
and absolute discretion, may direct payment of such benefits in one or more of
the following ways: (a) directly to such Participant in the case of physical
incompetence; (b) to Participant's legal guardian or conservator; (c) to
Participant's spouse or to any person charged with his support, to be expended
for his benefit. The decision of the Administrator shall be final and binding
upon all parties in interest. Any such payment shall completely discharge all
obligations under the Plan.



5.06    Unfunded Benefits. All rights of a Participant or Beneficiary under this
Plan shall be entirely unfunded, and nothing in this Plan shall be construed to
give such person or entity any right, title, interest, or claim in or to any
specific asset, fund, reserve, account or property of any kind whatsoever, owned
by a System Company, or in which a System Company may have any right, title or
interest now or in the future.





 

ARTICLE VI
FORFEITURE AND REPAYMENT EVENTS



 



6.01    Forfeiture and/or Repayment upon the Occurrence of Certain Events. This
Section 6.01 sets forth the forfeiture and/or repayment provisions applicable
upon the occurrence of certain events. In the event a Participant is obligated
to repay any Award, the Participant shall make such repayment within ten (10)
days of Employer's written demand to the Participant. Participation in the Plan
is contingent on acknowledgment of the repayment obligation.
 a. Death. If a Participant dies after an Award Anniversary Date, but prior to
    the payment of such Award, then the Participant's Beneficiary shall be
    eligible for payment of the Award on behalf of Participant. All remaining
    unpaid Awards during the Performance Period shall be forfeited. There shall
    be no repayment obligation in the event of a Participant's death.
    
    
     
 b. Voluntary Termination and Termination or Removal for Cause. If, prior to
    having completed three full years of Plan participation during a Performance
    Period, a Participant voluntarily terminates System employment on account of
    retirement or separation from service, he is Involuntarily Terminated for
    Cause, or he is removed from Plan participation by Nuclear Senior Management
    for Cause, then (1) the Participant shall forfeit any remaining unpaid
    Awards during the Performance Period, and (2) except in the case of
    retirement or as otherwise determined by the CEO-Nuclear Operations, the
    Participant shall be required to repay all Awards already paid to or on
    behalf of the Participant with respect to such Performance Period.
    
    
     
 c. Disability or Involuntary Termination without Cause. If, prior to having
    completed three full years of Plan participation during a Performance
    Period, a Participant becomes Disabled or a Participant's System employment
    is Involuntary Terminated without Cause, then the Participant shall forfeit
    any Awards for which the Anniversary Date has not already occurred at the
    time of such event, but he shall still be entitled to receive any remaining
    unpaid Award for which the Anniversary Date has already occurred at the time
    of such event and he shall not be required to repay any Awards already paid
    to or on behalf of the Participant with respect to such Performance Period.
    
    
     
 d. Transfer or Removal to Non-Eligible Position. If, prior to having completed
    three full years of Plan participation during a Performance Period, a
    Participant is either transferred by his Employer to a position within the
    System causing the Participant to cease to be an Eligible Employee or
    removed from Plan participation by Nuclear Senior Management for other than
    Cause, then the Participant shall cease participation in the Plan and shall
    forfeit any Awards for which the Anniversary Date has not already occurred
    at the time of such transfer or removal, but such former Participant shall
    still be entitled to receive any remaining unpaid Award for which the
    Anniversary Date has already occurred at the time of such transfer or
    removal. In such event, the Participant shall not be required to repay any
    Awards already paid to or on behalf of the Participant with respect to such
    Performance Period. Notwithstanding the foregoing provisions of this Section
    6.01(d) to the contrary, if a Participant is transferred by his Employer to
    a non-eligible position, the Participant may remain eligible for Plan
    participation during the Performance Period and shall not forfeit any Awards
    for which the Anniversary Date has not already occurred at the time of such
    transfer if (i) the transfer is the result of rotational, developmental
    assignment; and documentation is provided by Nuclear Senior Management to
    assure the Participant's return to an Eligible Employee position within 24
    months of such initial transfer date and written justification for continued
    Plan participation in a non-eligible position is approved by the CEO -
    Nuclear Operations and the Senior VP, Human Resources; or (ii) if the Chief
    Executive Officer of Entergy Corporation and the Senior VP, Human Resources
    make such a determination.



6.02    Confidentiality. A Participant shall not disclose, publicize, or discuss
any of the terms or conditions of an Award under this Plan with anyone, except
his or her spouse, attorney, accountant, or as required by law. In the event a
Participant discloses such information with any person other than his or her
spouse, attorney, or accountant, Participant will forfeit the right to receive
the funds or, if already paid, be required to repay the funds to the
Administrator.

6.03    Terms of Employment. For those Participants with employment contracts,
employment remains subject to the terms and conditions of each employee's
respective employment contract, and a breach of employment contract may render
Participant ineligible for any Award. Employment remains at will and may be
terminated by an Employer or otherwise by the Entergy Company employer at any
time if Participant should fail to perform his or her job duties or violate
System or employer-specific policies. If such should occur, Participant may not
be eligible for any benefits under this Plan.

6.04    No Alienation. No Participant shall have any right to assign, pledge,
hypothecate, anticipate or in any way create a lien upon any amounts payable
hereunder. No amounts payable hereunder shall be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act or by
operation of law, except as may be otherwise required by law in connection with
marital dissolution or child support obligations, or be subject to attachment,
execution, garnishment, sequestration or other seizure under any legal,
equitable or other process.



 

ARTICLE VII
AUTHORITY TO AMEND OR TERMINATE THE PLAN



 



7.01    Authority. The Plan may be amended or terminated at any time, without
prior notice to Participants and without prior Participant consent, at the
discretion of the Personnel Committee.



7.02    Notice. Written notice will be given to Plan Participants of any
approved Plan amendments or termination of the Plan.



7.03    Termination. In the event of termination of the Plan, Participants will
not be eligible for any benefits under the Plan. In the event of termination of
the Plan, Awards paid to Participants prior to the Plan termination effective
date will not be affected.





 

ARTICLE VIII
ADMINISTRATION OF THE PLAN









8.01    Administration of Plan. The Administrator shall operate and administer
the Plan and, as such, shall have the authority as Administrator to exercise the
powers and discretion conferred on the Administrator by the Plan, including the
right to delegate any Administrator function to a specified person or persons.



8.02    Communications and Actions Concerning the Plan. The Administrator and
any of the Administrator's delegees shall administer the Plan in accordance with
its terms and shall have all powers, authority, and discretion necessary or
proper for such purpose. In furtherance of this duty, the Administrator shall
have the sole and exclusive power and discretion to communicate information
concerning the Plan, respond to Participant inquiries regarding the Plan, make
factual determinations, construe and interpret the Plan, including the intent of
the Plan and any ambiguous, disputed or doubtful provisions of the Plan.
Further, any individual serving in the capacity as Administrator shall be
authorized to take any actions authorized under this Plan, including, without
limitation, execution of any and all documents contemplated by or necessary in
furtherance of the Plan and direction of the System Companies concerning all
payments that shall be made pursuant to the terms of the Plan.

8.03    Participants Involved in Administration. To the extent a party charged
with discretion under the Plan should also be a Participant in the Plan, such
party shall not recommend, determine, approve, or otherwise be involved in the
process by which such interested party Participant is considered for any
benefits under the Plan.



 

IN WITNESS WHEREOF

, Entergy Corporation has caused this amendment and restatement to be executed
by its duly authorized officer on this __ day of ________, 2007, but effective
as of ___________, 2007.



 

    ENTERGY CORPORATION
   

through the Personnel Committee's undersigned
    duly authorized representative



 

    _____________________________________

                        TERRY R. SEAMONS
                        Senior Vice-President, Human
                        Resources and Administration





 

SCHEDULE A

Entergy Nuclear Retention Plan ("NRP")
Designation of Beneficiary

Participant Information:
(Please print clearly):



                                                                                                      
___________________________________________________

__________________________________              


Last
Name                                                                                            
First                                           M.I.        Soc. Sec. No.



Primary Beneficiary(ies)
Designation:

 

If you wish to
name additional
Primary
Beneficiaries,
attach a sheet
to this Form with
all necessary
information)



I, the undersigned, hereby designate the following person(s) to be my Primary
Beneficiary(ies) with respect to any cash payments that may be payable to me
under the NRP at the time of my death:

_______________________________________________________________________________________________________     
___________________________


Last
Name                                                                                            
First                                           M.I.        Soc. Sec. No.



____________________________________________________________        
_______________________________
Street
Address                                                                                                                          
City               State                       Zip Code

 

_______________________________________________________________________________________________________     
___________________________


Last
Name                                                                                            
First                                           M.I.        Soc. Sec. No.



____________________________________________________________        
_______________________________
Street
Address                                                                                                                          
City               State                       Zip Code

 

Note: If you name more than one Primary Beneficiary, any amount payable will be
divided equally among the Primary Beneficiaries who survive you.

Contingent Beneficiary(ies)
Designation:



(If you wish to
name additional
Contingent
Beneficiaries,
attach a sheet
to this Form with
all necessary
information)



 



In the event that all Primary Beneficiaries predecease me, I hereby designate
the following person(s) as my Contingent Beneficiary(ies):



_______________________________________________________________________________________________________     
___________________________
Last
Name                                                                                            
First                                           M.I.        Soc. Sec. No.

____________________________________________________________        
_______________________________
Street
Address                                                                                                                          
City               State                       Zip Code

 

_______________________________________________________________________________________________________     
___________________________


Last
Name                                                                                            
First                                           M.I.        Soc. Sec. No.



____________________________________________________________        
_______________________________
Street
Address                                                                                                                          
City               State                       Zip Code

 

Note: If you name more than one Contingent Beneficiary, any amount payable will
be divided equally among the Contingent Beneficiaries who survive you.



 

Signature

 

Any election I have made on this form revokes all prior elections with regard to
the benefits subject to this form.



_______________________                                                                   
__________________________________________________________________


Date                                                                                                 
Participant's Signature





IMPORTANT:

 

THIS DESIGNATION OF BENEFICIARY FORM IS NOT EFFECTIVE UNTIL PROPERLY COMPLETED,
SIGNED AND RECEIVED BY THE PLAN ADMINISTRATOR AT THE FOLLOWING ADDRESS:

[Insert Address]

SCHEDULE B

PARTICIPANT INVITATION

 

Date:             July 1, 2007

To:                 NAME OF PROPOSED PARTICIPANT

From:             Michael R. Kansler

Subject:         Nuclear Retention Plan Participation

Congratulations on your invitation to participate in the Nuclear Retention Plan!

In order to provide reinforcement to key employees that they are valued members
of the Entergy Nuclear management team, and in order to remain competitive with
leading industry retention programs, I am pleased to offer you the opportunity
to participate in the Entergy Nuclear Retention Plan ("Plan") for the next three
(3) years from the date of your proposed [insert date, such as July 1, 2007]
participation commencement date. The performance period applicable to your
participation shall be from [insert 3-year performance period, such as July 1,
2007 through July 1, 2010] ("Performance Period").



Your execution and return to ____ of this document by _____ is a prerequisite to
your participation in the Plan for the Performance Period.



Your continued eligibility to participate in the Plan for the Performance Period
will be contingent upon you remaining an active employee at or above your
current performance and position level. Your eligibility for Award payments is
contingent on your participation in the Plan on each of the 3 Award Dates.



As a Plan participant, you will be eligible for up to 3 cash award payments
(each an "Award") with respect to the Performance Period. Your Award dates with
respect to the Performance Period shall be the first, second and third
anniversary dates of your commencement of participation in the Plan.



Initially, the company will establish an unfunded book entry equal to [insert
total Award percentage, such as 60%] of your current base salary, to be paid to
you in [insert 1/3 of total Award percentage, such as 20%] annual increments for
three years. After each of your three anniversary dates of Plan participation,
you will receive one third of the book entry amount, as long as you meet the
Plan eligibility requirements on each such anniversary date.



At the end of the Performance Period, participation in the Plan for future
performance periods may be approved in the sole discretion of the President &
CEO, Entergy Nuclear. Plan participation for any future performance periods
shall require a new invitation and compliance with applicable Plan terms and
conditions.



In addition, all Plan participants will be reviewed by the nuclear senior
executive team on at least an annual basis for continued eligibility within the
Performance Period. If your performance, management level, position, title or
organizational assignment changes during the course of the Performance Period,
your participation may be terminated, in the sole discretion of the President &
CEO, Entergy Nuclear.



Further, you may forfeit eligibility for unvested Awards under certain
circumstances, including death, disability, termination of employment, or
transfer to an ineligible position. In addition, if you are terminated for
Cause, as defined in the Plan, or voluntarily terminate employment during a
Performance Period, you will be required to repay any Awards already received
for the Performance Period, upon receipt of written demand for such repayment,
as you acknowledge by your signature below on this Participant Invitation.



Please contact Pete Schneider in Human Resources with any questions.



 

ACCEPTANCE AND ACKNOWLEDGMENT



I accept the offer to participate in the Nuclear Retention Plan for the
indicated Performance Period, in accordance with the terms and conditions of the
Plan. I specifically acknowledge that if within the Performance Period I
voluntarily resign my employment in the Nuclear organization or I am terminated
for Cause (as defined in the Plan), then, within ten (10) days of demand, I will
repay any awards paid to me with respect to the Performance Period. To the
extent permitted by law, I agree that, should I owe any monies pursuant to the
terms of this repayment obligation, my employer is entitled, to the fullest
extent allowed by law, to off-set that amount against any wages owed by employer
to me in the event that the employment relationship is terminated. I
additionally agree that, if Entergy refers collection of amounts owed under this
repayment obligation to an attorney, then I will also be obligated to pay
attorneys' fees and costs incurred by Entergy in connection with the enforcement
of this obligation.

 

 

___________________________________                                                                                                
___________________________
EMPLOYEE
SIGNATURE                                                                                                                                                  
DATE

 

 